Name: Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required
 Type: Regulation
 Subject Matter: international law;  cooperation policy;  fisheries
 Date Published: nan

 Avis juridique important|32002R2341Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required Official Journal L 356 , 31/12/2002 P. 0012 - 0120Council Regulation (EC) No 2341/2002of 20 December 2002fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are requiredTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), and in particular Article 8(4) thereof,Having regard to Council Regulation (EC) No 66/98 of 18 December 1997 laying down certain conservation and control measures applicable to fishing activities in the Antarctic and repealing Regulation (EC) No 2113/96(2), and in particular Article 21 thereof,Having regard to the proposal of the Commission,Whereas:(1) Article 4 of Regulation (EEC) No 3760/92 requires the Council to adopt, in the light of the available scientific advice and, in particular, of the report prepared by the Scientific, Technical and Economic Committee for Fisheries, the measures necessary to ensure the rational and responsible exploitation of resources on a sustainable basis.(2) Under the terms of Article 8(4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council, in accordance with Article 4 of that Regulation, to establish the total allowable catches (TAC) by fishery or group of fisheries. Fishing opportunities should be allocated to Member States and third countries in accordance with Article 8(4)(ii) and (vi) of that Regulation.(3) In order to ensure effective management of these TACs and quotas, the specific conditions under which fishing operations occur should be established.(4) It is necessary to establish the principles and certain procedures of fishery management at Community level, so that Member States can ensure the management of the vessels flying their flag.(5) In accordance with the provisions laid down in Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year to year management of TACs and quotas(3), it is necessary to indicate which stocks are subject to the various measures fixed therein.(6) In accordance with the procedure provided for in the agreements or protocols on fisheries relations, the Community has held consultations on fishing rights with the Kingdom of Norway(4), the Government of Denmark and the Home government of the Faroe Islands(5) and the Home Rule Government of Greenland(6), the Republic of Iceland(7), the Republic of Latvia(8), the Republic of Lithuania(9) and the Republic of Estonia(10).(7) Pursuant to Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom of Sweden and the Republic of Finland with third countries are managed by the Community. In accordance with these agreements, the Community has held consultation with the Republic of Poland.(8) The Community is a Contracting Party to several regional fisheries organisations. These fisheries organisations have recommended the setting of catch limitations and other conservation rules for certain species, these recommendations should therefore be implemented by the Community.(9) The execution of fishing opportunities should be in accordance with the Community legislation on the matter, and in particular with Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(11), Council Regulation (EC) No 1626/94 of 27 June 1994 laying down certain technical measures for the conservation of fishery resources in the Mediterranean(12), Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits(13), Regulation (EC) No 66/98, Council Regulation (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound(14) and Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(15).(10) The duration of the application of certain provisions is limited in order to enable the Commission to adopt detailed rules implementing Article 28c of Regulation (EEC) No 2847/93.(11) TACs for stocks with recovery plans for 2003 should correspond to the recovery strategy laid down in a Council Regulation establishing measures for the recovery of cod and hake stocks. Pending the adoption of that Regulation it is necessary to continue to apply temporarily certain technical measures to protect mature cod during their spawning season of 2002 in the Irish Sea (ICES Division VIIa) provided for in Regulation (EC) No 254/2002 of 12 February 2002 establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (ICES Division VIIa)(16).(12) It is necessary to limit in this Regulation fishing effort for cod in the North Sea, Skagerrak, Kattegat and to the West of Scotland.(13) In order to contribute to the conservation of fish stocks, certain complementary measures on control and technical conditions of fishing should be implemented in 2003.(14) In order to comply with international obligations undertaken by the Community as a Contracting Party to the Convention for the Conservation of Antarctic Marine Living Resources (CCAMLR), and accordingly the obligation to apply the measures adopted by the CCAMLR Commission, the relevant dates of application are those corresponding to the beginning of the respective periods of application of the TACs as specified in Annex IG.(15) Furthermore, during its Annual Meeting, ICCAT adopted tables showing the under-utilisation and over-utilisation by the ICCAT Contracting Parties of their fishing possibilities. In this context, ICCAT adopted a decision showing that during 2001, the European Community under-exploited the quotas of several stocks.(16) In order to respect the adjustments to the Community quotas established by ICCAT, it is necessary for the distribution of the under-utilisation to be carried out on the basis of the respective contribution of each Member State towards the under-utilisation without modifying the distribution key established under the present Regulation concerning the annual allocation of TACs.(17) In order to ensure the livelihood of Community fishermen, it is important to open these fisheries on 1 January 2003. Given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in paragraph I(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities,HAS ADOPTED THIS REGULATION:CHAPTER ISCOPE AND DEFINITIONSArticle 11. This Regulation fixes for 2003, for certain fish stocks and groups of fish stocks, fishing opportunities applicable to:(a) vessels flying the flag and registered in Member States, hereinafter "Community vessels" or "EC vessels" in zones where catch limitations are required; and(b) vessels flying the flag and registered in third countries, hereinafter "third country vessels" in waters falling within the sovereignty or jurisdiction of Member States, hereinafter "Community waters" or "EC waters";and the specific conditions under which these fishing opportunities may be utilised.However, for certain Antarctic stocks, fishing opportunities are fixed for the period specified in Annex IG.2. For the purposes of this Regulation, fishing opportunities shall take the form of:(a) TACs or the number of vessels authorised to fish and/or the duration of these authorisations;(b) shares of the TACs available to the Community;(c) quotas allocated to the Community in third countries' waters;(d) allocation of Community fishing opportunities under (b) and (c) to Member States in the form of quotas;(e) allocation to third countries of quotas to be fished in Community waters.Article 21. The definitions of ICES(17), CECAF(18) (Eastern Central Atlantic or FAO major fishing zone 34) NAFO(19) and CCAMLR(20) zones are those given, respectively, in Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the Northeast Atlantic(21), Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic(22), Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic(23) and Regulation (EC) No 66/98.2. For the purposes of this Regulation, the following definitions shall apply:(a) International waters shall be those falling outside the sovereignty or jurisdiction of any State;(b) NAFO Regulatory Area shall be the part of the area of the NAFO Convention not falling under the sovereignty or within the jurisdiction of coastal States;(c) the Skagerrak shall be bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast;(d) the Kattegat shall be bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen;(e) the North Sea shall comprise ICES Sub-area IV and that part of ICES Division IIIa which is not covered by the definition of the Skagerrak given in point (c);(f) Management Unit 3 shall comprise ICES Sub-divisions 30 and 31 and the part of Sub-division 29 situated north of 59 °30' N.CHAPTER IIFISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS FOR COMMUNITY VESSELSArticle 31. Fishing opportunities for Community vessels in Community waters or in certain non Community waters and the allocation of such fishing opportunities among Member States are fixed as set out in Annexes I and II.2. Community vessels are hereby authorised to make catches, within the quota limits set out in the Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland, Estonia, Latvia, Lithuania, Norway and the fishing zone around Jan Mayen, and the Russian Federation, subject to the conditions stipulated under Articles 7 and 13.3.>TABLE>This contribution shall be payable to accounts designated by the authorities of the States concerned.Article 4The allocation of fishing opportunities among Member States shall be without prejudice to:(a) exchanges made pursuant to Article 9(1) of Regulation (EEC) No 3760/92;(b) reallocations made pursuant to Article 21(4), Article 23(1) and Article 32(2) of Regulation (EEC) No 2847/93;(c) additional landings allowed under Article 3 of Regulation (EC) No 847/96;(d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96;(e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96.Article 5Quota flexibilityThe stocks which are subject to a precautionary or to an analytical TAC, the stocks to which the year-to-year flexibility conditions stipulated in Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply, and the stocks to which the penalty coefficients provided for in Article 5(2) of the same Regulation shall apply, are fixed for 2003 in Annex III.Article 6Conditions for landing catch and by-catch1. Fish from stocks for which fishing opportunities are fixed shall not be retained on board or landed unless:(i) the catches have been taken by vessels of a Member State or a third country having a quota and that quota is not exhausted; or(ii) where the Community share of the TAC has not been allocated by quota among Member States, it has not been exhausted; or(iii) for all species other than herring and mackerel, where they are mixed with other species, the catches have been taken with nets whose mesh size is less than 32 millimetres in accordance with Article 4 of Regulation (EC) No 850/98, and are not sorted either on board or on landing; or(iv) for herring, catches comply with the provisions set out in Article 2 of Council Regulation (EC) No 1434/98 of 29 June 1998 specifying conditions under which herring may be landed for purposes other than direct human consumption(24); or(v) for mackerel, where they are mixed with horse mackerel or pilchard, the mackerel does not exceed 10 % of the total weight of mackerel, horse mackerel and pilchard on board, and the catches are not sorted; or(vi) catches are taken during the course of scientific investigations carried out under Regulation (EC) No 850/98.All landings shall count against the quota or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of (iii), (iv), (v) and (vi).2. Notwithstanding paragraph 1, when any of the fishing opportunities indicated in Annex II are exhausted, it shall be prohibited for vessels operating within the fisheries to which the relevant catch limitations apply to land catches which are unsorted and which contain herring.3. The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 4 of Regulation (EC) No 850/98.Article 7Access limits1. No fishing by Community vessels shall take place in the Skagerrak within 12 nautical miles from the baselines of Norway. However, vessels flying the flag of Denmark or Sweden shall be allowed to fish up to 4 miles from the baselines of Norway.2. Fishing by Community vessels in waters under the jurisdiction of Iceland shall be limited to the area defined by straight lines sequentially connecting the following coordinates:South Western Area1. 63 °12'N and 23 °05'W through 62 °00'N and 26 °00'W2. 62 °58'N and 22 °25'W3. 63 °06'N and 21 °30'W4. 63 °03'N and 21 °00'W from there 180 °00'S;South Eastern Area1. 63 °14'N and 10 °40'W2. 63 °14'N and 11 °23'W3. 63 °35'N and 12 °21'W4. 64 °00'N and 12 °30'W5. 63 °53'N and 13 °30'W6. 63 °36'N and 14 °30'W7. 63 °10'N and 17 °00'W from there 180 °00'S.Article 8Special conditions for North Sea herringThe measures set out in Annex IV shall apply with regard to the capture, sorting and landing of herring taken from the North Sea, the Skagerrak and the Kattegat.Article 9Other technical and control measuresThe technical measures set out in Annex V shall apply in 2003 in addition to those set out in Regulation (EC) No 850/98, Regulation (EC) No 88/98, Regulation (EC) No 1626/94 and Regulation (EC) No 973/2001.Article 10Effort limitations and associated conditions for the management of cod stocksFor the management of cod stocks in the Kattegat, Skagerrak, North Sea, and to the West of Scotland, the effort limitations and associated conditions laid down in Annex XVII shall apply.CHAPTER IIIFISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS FOR THIRD COUNTRY VESSELSArticle 11Vessels flying the flag of Barbados, Estonia, Guyana, Japan, South Korea, Latvia, Lithuania, Norway, Poland, the Russian Federation, Suriname, Trinidad and Tobago and Venezuela and vessels registered in the Faroe Islands are hereby authorised to make catches, within the quota limits set out in Annex I, in Community waters, and subject to the conditions stipulated under Articles 12 and 14.Article 12Without prejudice to the access restrictions stated in Community law, fishing by vessels flying the flag of:(i) Norway or registered in the Faroe Islands shall be limited to those parts of the 200 nautical mile zone lying seawards of 12 nautical miles from the baselines of Member States in the North Sea, Kattegat, Baltic Sea and Atlantic Ocean north of 43 °00'N; fishing in the Skagerrak by vessels flying the flag of Norway shall be allowed seawards of four nautical miles from the baselines of Denmark and Sweden;(ii) Estonia, Latvia and Lithuania shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of Member States in the Baltic Sea south of 59 °30'N;(iii) Poland or the Russian Federation shall be limited to those parts of the Swedish part of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of Sweden in the Baltic Sea south of 59 °30'N;(iv) Barbados, Guyana, Japan, South Korea, Suriname, Trinidad and Tobago, and Venezuela shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of the French Department of Guyana.CHAPTER IVLICENSING ARRANGEMENTS FOR COMMUNITY VESSELSArticle 131. Notwithstanding the general rules on fishing licences and special fishing permits provided for in Regulation (EC) No 1627/94, fishing in waters of third countries shall be subject to the holding of a licence issued by the authorities of the third country. However, these provisions shall not apply, when fishing in Norwegian waters of the North Sea, to:(a) vessels of a tonnage equal to or less than 200 GT;(b) vessels carrying out fisheries for human consumption for species other than mackerel;(c) Swedish vessels, in line with established practice.2. The maximum number of licences and other associated conditions is fixed as set out in Annex VI. Requests for licences shall indicate the types of fishing and the name and characteristics of the vessels for which licenses are to be issued and shall be addressed by the authorities of the Member States to the Commission. The Commission shall submit these requests to the authorities of the third country concerned.3. Community vessels shall comply with the conservation and control measures and all other provisions governing the zone in which they operate.4. Community vessels licensed to conduct a directed fishery for one species in waters of the Faroe Islands may conduct directed fishery for another species on condition of prior notification of the change to the Faroese authorities.CHAPTER VLICENSING ARRANGEMENTS FOR THIRD COUNTRY VESSELSArticle 141. Notwithstanding Article 28b of Regulation (EC) No 2847/93 Norwegian vessels of less than 200 GT are exempted from the obligation to have a licence and a fishing permit.2. An application for a licence and special fishing permit from an authority of a third country to the Commission shall be accompanied by the following information:(a) name of the vessel;(b) registration number;(c) external identification letters and numbers;(d) port of registration;(e) name and address of the owner or charterer;(f) gross tonnage and overall length;(g) engine power;(h) call sign and radio frequency;(i) intended method of fishing;(j) intended area of fishing;(k) species for which it is intended to fish;(l) period for which a licence is required.3. The licence and special fishing permit shall be kept on board. Vessels registered in the Faroe Islands or Norway shall be exempted from that obligation.4. The granting of licences to fish in the waters of the French Department of Guyana shall be subject to the undertaking by the owner of the vessel concerned to permit an observer to come on board at the Commission's request.5. The number of licences and special associated conditions is hereby fixed as set out in Annex VI, Part II.6. Vessels from third countries authorised to fish on 31 December 2002 may continue to fish as from the beginning of the year 2003 until the list of vessels authorised to fish is submitted to and approved by the Commission.7. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day before the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue.8. Licences and special fishing permits shall be wholly or partially withdrawn before the date of expiry if the quota for the stock in question fixed in Annex I has been exhausted.9. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation.10. For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met.11. The Commission shall submit to the authorities of the third country concerned the names and characteristics of the vessels which shall not be authorised to fish in the Community fishing zone for the following month or months as a consequence of an infringement of the relevant rules.Article 151. Third country vessels shall comply with the conservation and control measures and other provisions governing fishing of Community vessels in the zone in which they operate, in particular Regulations (EEC) No 2847/93, (EC) No 1627/94, No 88/98, No 850/98, No 1434/98 and Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels(25).2. The master of each vessel in possession of a licence for finfish or tuna fishing in the waters of the French Department of Guyana shall, on landing the catch after each trip, submit to the French authorities a declaration, for whose accuracy the master alone is responsible, stating the quantities of shrimp caught and kept on board since the last declaration. This declaration shall be made using the form of which a model appears in Annex VI, Part III.The French authorities shall take all appropriate measures to verify the accuracy of the declarations, by checking them in particular against the log book referred to in paragraph 3. The declaration shall be signed by the competent official after it has been verified.Before the end of each month, the French authorities shall send to the Commission all the declarations relating to the preceding month.3. The vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex VII, Part I shall be entered.However, the vessels fishing in the waters of the French Department of Guyana, shall keep a log book corresponding to the model appearing in Annex VII, Part II. A copy of this log book shall be sent to the Commission within 30 days of the last day of each fishing trip via the French authorities.4. Third country vessels, except Norwegian vessels fishing in ICES Division IIIa, shall transmit to the Commission, in accordance with the rules laid down in Annex VIII, the information set out in that Annex.If, for a period of one month, the Commission receives no communication concerning a vessel in possession of a licence to fish in waters of the French Department of Guyana, the licence of that vessel shall be withdrawn.CHAPTER VISPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN AREAS COVERED BY REGIONAL FISHERIES ORGANISATIONSArticle 16Area of NAFO - Community participation1. Member States shall forward to the Commission a list of all vessels flying their flag and registered in the Community which intend to take part in the fishing activities in the NAFO Regulatory Area not later than 20 January 2003 or, thereafter, at least 30 days before the intended commencement of such activity. The information forwarded shall include:(a) name of vessel;(b) official registration number of the vessel assigned by the competent national authorities;(c) home port of the vessel;(d) name of owner or charterer of the vessel;(e) a declaration that the master has been provided with a copy of the regulations in force in the NAFO Regulatory Area;(f) the principal species fished by the vessel in the NAFO Regulatory Area;(g) the sub-areas where the vessel may be expected to fish.2. For vessels temporarily flying the flag of a Member State (bare boat charter), the information forwarded shall include:(a) date as from which the vessel has been authorised to fly the flag of the Member State;(b) date as from which the vessel has been authorised by the Member State to engage in fishing in the NAFO Regulatory Area;(c) name of the State where the vessel is registered or has been previously registered and the date as from which it ceased flying the flag of that State;(d) name of the vessel;(e) official registration number of the vessel assigned by the competent national authorities;(f) home port of the vessel after the transfer;(g) name of owner or charterer of the vessel;(h) a declaration that the master has been provided with a copy of the regulations in force in the NAFO Regulatory Area;(i) the principal species fished by the vessel in the NAFO Regulatory Area;(j) the sub-areas where the vessel may be expected to fish.Article 17Greenland halibut fisheryMember States shall transmit to the Commission the fishing plan for their vessels fishing for Greenland halibut in the NAFO Regulatory Area not later than 20 January 2003 or, thereafter, at least 30 days before the intended commencement of such activity. The fishing plan shall identify, inter alia, the vessel or vessels which will engage in this fishery. The fishing plan shall represent the total fishing effort to be deployed with respect to this fishery in relation to the extent of the fishing opportunities available to the Member State making the notification.Member States shall, no later than 31 December 2003, report to the Commission on the implementation of their fishing plans, including the number of vessels actually engaged in this fishery and the total number of days fished.Article 18Technical measures in the NAFO Regulatory Area1. Mesh sizesThe use of trawl net having in any section thereof net meshes of dimensions less than 130 mm shall be prohibited for direct fishing of the species referred to in Annex IX. This mesh size may be reduced to a minimum of 60 mm for direct fishing of short-finned squid (Illex illecebrosus). For direct fishing of skates (Rajidae) this mesh size shall be increased to minimum 280 mm in the cod-end and 220 mm in all other parts of the trawl.Vessels fishing for shrimp (Pandalus borealis) shall use nets with a minimum mesh size of 40 mm.2. Attachments to netsThe use of any means or device other than those described in this paragraph which obstructs the meshes of a net or which diminishes their size shall be prohibited.Canvas, netting or any other material may be attached to the underside of the cod-end in order to reduce or prevent damage.Devices may be attached to the upper side of the cod-end provided that they do not obstruct the meshes of the cod-end. The use of top-side chafers shall be limited to those mentioned in Annex X.Vessels fishing for shrimp (Pandalus borealis) shall use sorting grids or grates with a maximum spacing between bars of 22 mm.3. By-catchesMasters of the vessels may not conduct directed fisheries for species for which by-catch limits apply. A directed fishery for a species is conducted when that species comprises the largest percentage by weight of the catch in any one haul.By-catches of the species listed in Annex IE for which no quotas have been fixed by the Community for a part of the NAFO Regulatory Area and taken in that part when fishing directly for any species may not exceed for each species 2500 kg or 10 % by weight of the total catch retained on board, whichever is the greater. However, in a part of the Regulatory Area where directed fishing of certain species is banned, by-catches of each of the species listed in Annex IE may not exceed 1250 kg or 5 % respectively.Whenever the total amounts of species subject to by-catch limits in any haul exceed the limits laid down above, whichever is applicable, vessels shall immediately change fishing area and move a minimum of five nautical miles away from the previous haul. Whenever the total amounts of species subject to by-catch limits in any future haul exceed the said limits, vessels shall again immediately change fishing area and move a minimum of five nautical miles away from the previous hauls.For vessels fishing for shrimp (Pandalus borealis), in the event that total by-catches of all species listed in Annex IE in any haul exceed 5 % by weight, vessels shall immediately change fishing area (minimum 5-nautical-miles) in order to seek to avoid further by-catches of this species.Catches of shrimp shall not be used in the calculation of by-catch level of groundfish species.4. Minimum size of fishFish from the NAFO Regulatory Area which do not have the size required as set out in Annex XI may not be processed, retained on board, transshipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. Where the quantity of caught fish not having the required size exceeds in certain fishing waters 10 % of the total quantity, the vessel must move away to a distance of at least five nautical miles before continuing fishing. Any processed fish of a species for which a minimum fish size is set out in Annex XI that is below the relevant size set out in Annex XII, shall be deemed to originate from fish that is below the minimum fish size.Article 19Control measures1. In addition to complying with Articles 6, 8, 11 and 12 of Regulation (EEC) No 2847/93, masters of vessels shall enter in the log book the information listed in Annex XIII.2. When fishing directly for one or more of the species listed in Annex IX, vessels may not carry nets the mesh size of which is smaller than that laid down in Article 18(1). However, vessels fishing in the course of the same voyage in areas other than the NAFO Regulatory Area may keep such nets on board provided these nets are securely lashed and stowed and are not available for immediate use, that is to say:(a) nets shall be unshackled from their boards and their hauling or trawling cables and ropes; and(b) nets carried on or above the deck must be lashed securely to a part of the superstructure.3. The masters of vessels flying the flag of a Member State and registered in the Community shall, in respect of catches of the species listed in Annex IE, keep:(a) a log book stating, by species and by processed product, the aggregate output; or(b) a storage plan of products processed, indicating, by species, where they are located in the hold.The masters shall provide the necessary assistance to enable the quantities declared in the log book and the processed products stored on board to be verified.4. Vessels flying the flag of a Member State and registered in the Community shall not engage in transshipment operations in the NAFO Regulatory Area unless they have received prior authorisation to do so from the competent authorities of the Member States whose flag the vessel is flying or in which the vessel is registered.5. Member States shall report to the Commission daily the quantities of Northern prawns (Pandalus borealis) caught in Division 3L of the NAFO Regulatory Area by vessels flying the flag of a Member State and registered in the Community.Article 20Redfish fishery1. The masters of vessels flying the flag of a Member State and registered in the Community, fishing for redfish in Division 3M of the NAFO Regulatory Area, shall notify every second Monday to the competent authorities of the Member State, whose flag the vessel is flying or in which the vessel is registered, the quantities of redfish caught in Division 3M in the two-week period ending at 12 midnight on the previous Sunday.2. Member States shall report to the Commission every second Tuesday before 12 noon for the fortnight ending at 12 midnight on the previous Sunday the quantities of redfish caught in sub-Area 2 and Divisions IF, 3K and 3M of the NAFO Regulatory Area by vessels flying the flag of a Member State and registered in the Community.Article 21Statistical and scientific data1. Member States shall provide, for vessels flying their flag and registered in the Community and fishing for yellowtail flounder in Division 3LNO of the NAFO Regulatory Area:(a) nominal catch and discard statistics, broken down by unit areas no larger than 1 ° latitude and 1 ° longitude, based upon the relevant entries in the log book as provided for by Article 19(1), summarised on a monthly basis;(b) length sampling for both nominal catches and discards, with a sampling intensity on the same scale as adopted in (a) and summarised on a monthly basis.2. Member States shall supply, for vessels flying their flag and registered in the Community and conducting redfish and flatfish fisheries on the Flemish Cap in the NAFO Regulatory area:(a) in addition to the normal reports, statistics on discards of cod, based upon the relevant entries in the log book as provided for by Article 19(1), summarised on a monthly basis;(b) length samples of cod for the two fisheries separately, with depth information accompanying each sample, summarised on a monthly basis.3. Length samples shall be taken from all parts of the respective catch of each species concerned in such a manner that at least one statistically significant sample is taken from the first haul taken each day. The size of a fish shall be measured from the tip of the snout to the end of the tail fin.Length samples taken as described in the first sub-paragraph shall be deemed to be representative of all catches of the species concerned.Article 22Area of CCAMLRDirect fishing of the species set out in Annex XIV shall be prohibited in the zones and during the periods indicated therein.CHAPTER VIIFINAL PROVISIONSArticle 23Pursuant to Regulation (EEC) No 2847/93, data relating to the landing of quantities of stocks caught shall be sent by Member States to the Commission on a computerised format by using stock codes set out in Annex XVI.Article 24This Regulation shall enter into force on 1 January 2003.Where the TACs of the CCAMLR area are set for periods starting before 1 January 2003, Article 22 shall apply with effect from the beginning of the respective periods of application of the TACs.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2002.For the CouncilThe PresidentM. Fischer Boel(1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1).(2) OJ L 6, 10.1.1998, p. 1. Regulation as amended by Regulation (EC) No 2742/1999 (OJ L 341, 31.12.1999, p. 1).(3) OJ L 115, 9.5.1996, p. 3.(4) OJ L 226, 29.8.1980, p. 48.(5) OJ L 226, 29.8.1980, p. 12.(6) OJ L 29, 1.2.1985, p. 9.(7) OJ L 161, 2.7.1993, p. 1.(8) OJ L 332, 20.12.1996, p. 1.(9) OJ L 332, 20.12.1996, p. 6.(10) OJ L 332, 20.12.1996, p. 16.(11) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) 1965/2001 (OJ L 268, 9.10.2001, p. 23).(12) OJ L 171, 6.7.1994, p. 1. Regulation as last amended by Regulation (EC) No 973/2001 (OJ L 137, 19.5.2001, p. 1).(13) OJ L 171, 6.7.1994, p. 7.(14) OJ L 9, 15.1.1998, p. 1. Regulation as last amended by Regulation (EC) No 1520/98 (OJ L 201, 17.7.1998, p. 1).(15) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 973/2001 (OJ L 137, 19.5.2001, p. 1).(16) OJ L 41, 13.2.2002, p. 1.(17) International Council for the Exploration of the Sea.(18) Committee for Eastern Central Atlantic Fisheries.(19) Northwest Atlantic Fisheries Organisation.(20) Convention for the Conservation of Antarctic Marine Living Resources.(21) OJ L 365, 31.12.1991, p. 1. Regulation as amended by Commission Regulation (EC) No 1637/2001 (OJ L 222, 17.8.2001, p. 20).(22) OJ L 270, 13.11.1995, p. 1. Regulation as amended by Commission Regulation (EC) No 1638/2001 (OJ L 222, 17.8.2001, p. 29).(23) OJ L 186, 28.7.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1636/2001 (OJ L 222, 17.8.2001, p. 1).(24) OJ L 191, 7.7.1998, p. 10.(25) OJ L 132, 21.5.1987, p. 9.ANNEX IFISHING OPPORTUNITIES APPLICABLE FOR COMMUNITY VESSELS IN AREAS WHERE CATCH LIMITATIONS EXIST AND FOR VESSELS FROM THIRD COUNTRIES IN COMMUNITY WATERS, BY SPECIES AND BY AREA (IN TONNES LIVE WEIGHT, EXCEPT WHERE OTHERWISE SPECIFIED)All catch limitations set out in this Annex are considered as quotas for the purposes of Article 7, and shall, therefore, be subject to the rules set out in Regulation (EC) No 2847/93, in particular Articles 14 and 15 thereof.>TABLE>ANNEX IABALTIC SEAAll TACs in this area, except for plaice, are adopted in the framework of IBSFC.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX IBSKAGERRAK AND KATTEGAT AND NORTH SEA>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX ICNORTH EAST ATLANTIC AND GREENLANDICES areas I, II, IIIa, IV, V, XII, XIV and NAFO 0, 1 (Greenland waters)>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX IDWESTERN COMMUNITY WATERSICES areas Vb (EC waters), VI, VII, VIII, IX, X, CECAF (EC waters), and French Guyana>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>When reporting to the Commission the uptake of their quotas, Member States shall specify quantities taken in VIIa.Landings of haddock caught in Division VIIa will be prohibited when the totality of such landings exceeds 585 tonnes.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>Special conditions:Any part of the abovementioned quotas may be fished in ICES Division Vb (EC waters), sub-areas VI, VII, XII and XIV.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX IENORTH WEST ATLANTICArea of NAFOAll TACs and associate conditions are adopted in the framework of NAFO.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX IFHIGHLY MIGRATORY FISHAll AreasTACS in this area are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT and IATTC.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX IGANTARCTICArea of CCAMLRThese TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Community share is undetermined. Catches are monitored by the Secretariat of CCAMLR, who will communicate when fishing must cease due to TAC exhaustion.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX IIFISHING OPPORTUNITIES APPLICABLE IN 2003 FOR HERRING TO BE LANDED UNSORTED FOR PURPOSES OTHER THAN HUMAN CONSUMPTION (IN TONNES, LIVE WEIGHT)All catch limitations set out in this Annex are considered as quotas for the purposes of Article 7 and shall, therefore, be subject to the rules set out in Regulation (EEC) No 2847/93, in particular Articles 14 and 15 thereof.>TABLE>>TABLE>ANNEX IIISTOCKS SUBJECT TO THE VARIOUS MEASURES OF REGULATION (EC) No 847/96>TABLE>ANNEX IVSPECIAL MEASURES CONCERNING NORTH SEA HERRINGMember States shall adopt special measures concerning the capture, sorting or landing of herring taken from the North Sea or from the Skagerrak and Kattegat with a view to ensuring the observance of catch limitations, in particular those set in Annex II. These measures shall include, in particular:- special control and inspection programmes;- fishing effort plans, including lists of authorised vessels and, where deemed necessary on the basis of quota exhaustion beyond the level of 70 %, limitations on the activity of authorised vessels;- control of transhipment and of practices which incur discarding;- where possible, temporary prohibition of fishing in areas where high by-catch rates of herring, in particular juveniles, are known to occur.1. In the case of landings of herring unsorted from the remainder of the catch, Member States shall ensure that adequate sampling programmes are in place in order to monitor effectively all landings of by catches of herring. It shall be prohibited to land catches of fish containing unsorted herring in harbours where these sampling programmes are not in place.2. Commission inspectors shall, in accordance with Article 29 of Regulation (EEC) No 2847/93 and whenever the Commission deems it necessary for the purposes of paragraphs 1 and 2, carry out independent inspections to verify the implementation by the competent authorities of the sampling programmes and of the detailed measures mentioned in paragraph 1.3. The Commission shall prohibit landings of herring if it is deemed that implementation of the measures mentioned in paragraphs 1 and 2 does not achieve a strict control of fishing mortality of herring in all fisheries.4. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board only towed nets of mesh sizes equal to or greater than 32 mm, while taking these catches in these areas, will be counted against a relevant quota as defined in Annex I to this Regulation.5. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board towed nets of mesh size less than 32 mm, while taking these catches in these areas, will be counted against a relevant quota as defined in Annex II to this Regulation. Herring landed by vessels operating within these conditions shall not be offered for sale for human consumption.ANNEX VTRANSITIONAL TECHNICAL MEASURES1. Type of gear authorised for cod fishery in the Baltic Sea1.1. Towed nets1.1.1. Without exit windowsBy way of derogation from the provisions of the minimum mesh size of 120 mm set out in Annex IV to Regulation (EC) No 88/98 for trawls, Danish seines and similar nets, the minimum mesh size shall be 130 mm until 31 August 2003. From 1 September 2003 the minimum mesh size shall be 140 mm, applicable to the entire codend and at least to the last eight meters of the net measured from the codline with the meshes stretched lengthwise. The maximum twine thickness shall be 6 mm if single twine is used and 4 mm if double twine is used. The said mesh size and twine thickness shall apply to any codend or extension piece found on board a fishing vessel and attached to or suitable for attachment to any towed net.1.1.2. With exit windowsBy way of derogation from the provisions of special selectivity devices in Annex V to Regulation (EC) No 88/98, the provisions in Appendix 1 to this Annex shall apply.1.2. GillnetsBy way of derogation from the provisions of Annex IV to Regulation (EC) No 88/98, the minimum mesh size for gillnets shall be 110 mm.The nets shall not exceed a maximum length of 12 km for vessels with an overall length of up to and including 12 m.The nets shall not exceed a maximum length of 24 km for vessels with an overall length of more than 12 m.The soaking time of the nets shall not exceed 48 hours counting from the time the nets are first put in the water to the time when the nets are fully recovered on board the fishing vessel.2. By-catch of cod in the Baltic SeaBy way of derogation from the provisions of Article 3(4) of Regulation (EC) No 88/98, no undersized cod may be kept on board. However, by way of derogation from the provisions of Article 3(5) of that Regulation, the by-catch of cod taken when fishing for herring and sprat with mesh sizes of 32 mm or smaller shall not exceed 3 % by weight. Of this by-catch, no more than 5 % of undersized cod shall be kept on board.By-catches of cod may not exceed 10% when fishing for other species than herring and sprat with trawls and Danish seines with meshes of smaller size than those referred to in point 1.1.1 and without an exit window referred to in point 1.1.2.3. Minimum size for codBy way of derogation from the provisions of the minimum size for cod, as laid down in Annex III to Regulation (EC) No 88/98, the minimum size shall be 38 cm.4. Summer ban for Baltic codFishing for cod shall be prohibited in the Baltic Sea, the Belts and the Sound from 1 June to 31 August 2003 inclusive.5. Closure of Bornholm DeepAll fishing shall be prohibited from 15 May to 31 August 2003 within the area bounded by the following co-ordinates:- latitude 55 ° 30' N, longitude 15 ° 30' E,- latitude 55 ° 30' N, longitude 16 ° 10' E,- latitude 55 ° 15' N, longitude 16 ° 10' E,- latitude 55 ° 15' N, longitude 15 ° 30' E.6. Technical conservation measures in the Skagerrak and in the KattegatNotwithstanding the conditions set out in Annex IV of Regulation (EC) No 850/98, the following rules shall apply in 2003:(a) A mesh size of 35 mm shall apply when fishing for prawns (Pandalus borealis);(b) A mesh size of 30 mm shall be used when fishing for argentine (Argentina spp.);(c) When fishing for whiting with a mesh size of 70 to 89 mm, the by-catches shall not exceed 30% for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, megrim, dab, saithe and lobster;(d) When fishing for Norway lobster with a mesh size of 70 to 89 mm, the by-catches should not exceed 60% for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, megrim, whiting, dab, saithe and lobster;(e) When fishing for prawns (Pandalus borealis) with a mesh size of 35 to 69 mm, the by-catches should not exceed 50% for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, herring, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster;(f) In all fisheries other than those covered in (c), (d) and (e), using a mesh size below 90 mm, the by-catches should not exceed 10% for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster.7. Haddock box>TABLE>8. Fishing for herring in area IIa (EC waters)Fishing with towed gear of a mesh size less than 54 mm or with purse seines in area IIa (EC waters) is allowed only between 1 March and 15 May.9. Technical conservation measures in the MediterraneanThe fisheries currently operating under the derogations provided for in Article 3(1) and (1a) and Article 6(1) and (1a) of Regulation (EC) No 1626/94 may temporarily continue their activity in 2003.10. Closure of an area for sandeel fisheries.It shall be prohibited to land or retain on board sandeels caught within the geographical area bounded by the East coast of England and Scotland, and a line sequentially joining the following coordinates:- the east coast of England at latitude 55 º30' N,- latitude 55 º30' N, longitude 1 º00' W,- latitude 58 º00' N, longitude 1 º00' W,- latitude 58 º00' N, longitude 2 º00' W,- the East coast of Scotland at longitude 2 º00' W,- the East coast of Scotland at longitude 2 º00' W.However, a limited fishery will be allowed in order to monitor the sandeel stock in the area and the effects of the closure.11. Technical conservation measures in the Irish SeaThe technical conservation measures referred to in Articles 2, 3 and 4 of Regulation (EC) No 254/2002 shall temporarily apply in 2003.Appendix 1 to Annex VSpecifications of Top Window Codend "BACOMA"Specification of 120 mm, measured as inner diameter opening, square mesh window in a codend with a 105 mm or larger mesh size in trawls, Danish seines or similar towed nets.The window shall be a rectangular section of netting in the codend. There shall be only one window. The window shall not be obstructed in any way by either internal or external attachments.Size of the codend, extension piece and the rear end of the trawlThe codend shall be constructed of two panels of equal size, joined together by selvedges one on each side.The carrying on board of a net having more than 100 open diamond meshes in any circumference of the codend, excluding the joining or the selvedges shall be prohibited.The number of open diamond meshes, excluding those in the selvedges, at any point on any circumference of any extension or lengthening piece shall not be less or more than the maximum number of meshes on the circumference of the front end of the codend stricto sensu and the rear end of the tapered section of the trawl excluding meshes in the selvedges (Figure 1).Location of the windowThe window shall be inserted into the top panel of the codend. The window shall terminate not more than 4 meshes from the codline, inclusive of the hand braided row of meshes through which the codline is passed (Figure 2).Size of the windowThe width of the window, expressed in number of mesh bars, shall be equal to the number of open diamond meshes in the top panel divided by two. If necessary, it will be allowed to maintain at the most 20 % of the number of open diamond meshes in the top panel divided evenly on the both sides of the window panel (Figure 3).Length of the window shall be at least 3,5 meters.The netting of the windowThe meshes shall have a minimum mesh opening of 120 millimeters. The meshes shall be square meshes i.e. all four sides of the window netting will be cut all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. The netting shall be knotless braided single twine or a netting with similar proven selective properties. The diameter of the single yarn shall be at least 4,9 millimeters.Other specificationThe mounting specifications are defined in Figures 4a to c. The length of the lifting strap shall not be less than 4 m.Figure 1>PIC FILE= "L_2002356EN.008701.TIF">Trawl gear can be divided into three different sections according to shape and function. The trawl body is always a tapered section often between 10 and 40 m long. The extension piece is an untapered section normally manufactured of either one or two pieces of 49,5 mesh long nets giving a stretched length between 6 or 12 m. The codend is also an untapered section often made of double twine in order to have a better resistance against heavy wearing. The codend length is often 49,5 meshes i.e. circa 6 metres although shorter codends (2-4) exists in smaller vessels. The part below the lifting strap is called a lifting bag.Figure 2>PIC FILE= "L_2002356EN.008702.TIF">The distance of the window panel from the codline is 4 meshes. There are 3,5 diamond meshes in the upper panel and one 0,5 mesh deep hand-braided "codline" row.Figure 3>PIC FILE= "L_2002356EN.008801.TIF">Twenty percent of diamond meshes in the upper panel along a perpendicular row running from one selvedge to another may be maintained. For example (as in figure 3) if the upper panel were 30 open meshes wide, 20 % of that would be 6 meshes. Then three open meshes are divided on both sides of the window panel. Consequently the width of the window panel then becomes 12 mesh bars (30 - 6 = 24 diamond meshes divided by two is 12 mesh bars).Figure 4a>PIC FILE= "L_2002356EN.008901.TIF">Showing the construction of lower panel made of 49,5 meshes deep nettingFigure 4b>PIC FILE= "L_2002356EN.009001.TIF">The construction of the upper panel, size and position of the window panel in cases where the escape panel runs from selvedge to selvedgeFigure 4c>PIC FILE= "L_2002356EN.009101.TIF">The construction of the upper panel where 20 % of diamond meshes in the upper panel are maintained and equally divided on both sides of the windowANNEX VIPART IQUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS FOR COMMUNITY VESSELS FISHING IN THIRD COUNTRY WATERS>TABLE>PART IIQUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS FOR THIRD COUNTRIES VESSELS IN COMMUNITY WATERS>TABLE>PART IIIDECLARATION PURSUANT TO ARTICLE 14(2)>PIC FILE= "L_2002356EN.009501.TIF">ANNEX VIIPART IINFORMATION TO BE RECORDED IN THE LOGBOOKWhen fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events:After each haul:1.1. the quantity (in kilograms live-weight) of each species caught;1.2. the date and the time of the haul;1.3. the geographical position in which the catches were made;1.4. the fishing method used.After each trans-shipment to or from another vessel:2.1. the indication "received from" or "transferred to";2.2. the quantity (in kilograms live-weight) of each species trans-shipped;2.3. the name, external identifications letters and numbers of the vessel to or from which the trans-shipment occurred.2.4. trans-shipment of cod is not allowed.After each landing in a port of the Community:3.1. name of the port;3.2. the quantity (in kilograms live-weight) of each species landed.After each transmission of information to the Commission of the European Communities:4.1. date and time of the transmission;4.2. type of message: IN, OUT, ICES, WKL or 2 WKL;4.3. in the case of radio transmission: name of the radio station.PART IILOGBOOK MODEL>PIC FILE= "L_2002356EN.009701.TIF">ANNEX VIIICONTENT AND MODALITIES OF THE TRANSMISSION OF INFORMATION TO THE COMMISSION1. The information to be transmitted to the Commission of the European Communities and the timetable for its transmission are as follows:1.1. On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries:(a) the information specified under 1.5;(b) the quantity (in kilograms) of each species of fish in the hold;(c) the date and ICES division within which the master intends to commence fishing.Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one communication shall suffice on first entry.1.2. On each occasion the vessel leaves the zone referred to under 1.1:(a) the information specified under 1.5;(b) the quantity (in kilograms live-weight) of each species of fish in the hold;(c) the quantity (in kilograms live-weight) of each species caught since the previous transmission;(d) the ICES division in which the catches were taken;(e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made;(f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone.Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one single communication on the last exit will be sufficient.1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and at weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel:(a) the information specified under 1.5;(b) the quantity (in kilograms live-weight) of each species caught since the previous transmission;(c) the ICES division in which the catches were made.1.4. On each occasion the vessel moves from one ICES division to another:(a) the information specified under 1.5;(b) the quantity (in kilograms live-weight) of each species caught since the previous transmission;(c) the ICES division in which the catches have been taken.1.5. (a) The name, call sign, external identification letters and numbers of the vessel and the name of its master;(b) the licence number if the vessel is under licence;(c) the serial number of the message for the voyage concerned;(d) identification of the type of message;(e) the date, the time and the geographical position of the vessel.2.1. The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4.2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel.3.>TABLE>4. Form of the communicationsThe information specified under point 1 shall contain the following particulars, which shall be given in the following order:- name of vessel;- call sign;- external identification letters and numbers;- serial number of the message for the voyage in question;- indication of the type of message according to the following code:- message when entering one of the zones referred to under 1.1: "IN",- message when leaving one of the zones referred to under 1.1: "OUT",- message when moving from one ICES division to another: "ICES",- weekly message: "WKL",- three-day message: "2 WKL";- the date, the time and the geographical position;- the ICES divisions/sub-areas in which fishing is expected to commence;- the date on which fishing is expected to commence;- the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5;- the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5;- the ICES divisions/sub-areas in which the catches were made;- the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission;- the name and call sign of the vessel to and/or from which the transfer was made;- the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission;- the name of the master.5.>TABLE>ANNEX IXLIST OF SPECIES OF THE NAFO REGULATORY AREA>TABLE>ANNEX XAUTHORISED TOP-SIDE CHAFERSICNAF-type top-side chaferA rectangular piece of netting attached to the upper side of a cod-end to reduce or prevent damage and complying with the following requirements:(a) the netting shall not have a mesh size less than that specified for the net itself;(b) the netting may be fastened to the cod-end only along the forward and lateral edges of the netting and shall be fastened in such a manner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the codline mesh; where a splitting strap is not used, the netting shall not extend to more than one-third of the cod-end measured from not less than four meshes in front of the codline mesh;(c) the number of meshes in the width of the netting shall be at least one and a half times the number of meshes in the width of the part of the cod-end which is covered, both widths being taken at right angles to the longitudinal axis of the cod-end."Multiple flap" top-side chaferPieces of netting having in all their parts meshes the dimensions of which, whether the pieces of netting are wet or dry, are not less than those of the meshes of the net to which they are attached, provided that:(i) each piece of netting:(a) is fastened only by its forward edge across the cod-end at right angles to its longitudinal axis;(b) is at least equal in width to the width of the cod-end (such width being measured at right angles to the longitudinal axis of the cod-end at the point of attachment);(c) is not more than 10 meshes long.(ii) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of the cod-end.Large mesh (modified Polish-type) top-side chaferA rectangular piece of netting made of the same twine material as the cod-end, or of a single, thick, knotless twine material, attached to the rear portion of the upper side of the cod-end and extending over all or any part of the upper side of the cod-end, having in all its parts a mesh size twice that of the cod-end when measured wet and fastened to the cod-end along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting exactly coincides with four meshes of the cod-end.ANNEX XIMINIMUM LANDING SIZES>TABLE>ANNEX XIIMINIMUM LANDING SIZES OF PROCESSED FISH>TABLE>ANNEX XIIIPARTICULARS TO BE CONTAINED IN THE LOGBOOK>TABLE>STANDARD ABBREVIATIONS FOR THE PRINCIPAL SPECIES IN THE NAFO AREA>TABLE>STANDARD ABBREVIATIONS FOR FISHING GEAR>TABLE>ANNEX XIVPROHIBITION ON FISHING IN CCAMLR AREA>TABLE>ANNEX XVBY-CATCH CATCH LIMITS FOR NEW AND EXPLORATORY FISHERIES IN THE AREA OF CCAMLR IN 2002/2003>TABLE>Rules for catch limits for by-catch species:>TABLE>ANNEX XVI>TABLE>(1) Community waters.(2) Non-Community waters.ANNEX XVIIFISHING EFFORT AND ADDITIONAL CONDITIONS FOR MONITORING, INSPECTION AND SURVEILLANCE IN THE CONTEXT OF RECOVERY OF CERTAIN COD STOCKSFISHING EFFORT1. From 1 February 2003 to 31 December 2003, the conditions laid down in this Annex shall apply to Community fishing vessels of length overall equal to or greater than 10 metres.2. For the purposes of this Annex, the following definitions of geographical areas shall apply:(a) That part of ICES Division IIIa bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen.(b) That part of Division IIIa not covered by the area specified in subparagraph (a) and ICES sub-area IV excluding the following ICES statistical rectangles:52E6, 52E7, 52E8, 52E9, 52F0, 52F1, 52F251E6, 51E7, 51E8, 51E9, 51F0, 51F1, 51F250E6, 50E7(1), 50E8(2), 50F2(3)49E6(4), 49E7(5), 49F3, 48F347F3(6)6F3, 46F4, 46F545F3, 45F4, 45F5, 45F644F5, 44F6.(c) ICES Division VIa excluding that part which lies to the west of a line drawn by sequentially joining with straight lines the following geographical coordinates:60 °00'N, 04 °00'W59 °45'N, 05 °00'W59 °30'N, 06 °00'W59 °00'N, 07 °00'W58 °30'N, 08 °00'W58 °00'N, 08 °00'W58 °00'N, 08 °30'W56 °00'N, 08 °30'W56 °00'N, 09 °00'W55 °00'N, 09 °00'W55 °00'N, 10 °00'W54 °30'N, 10 °00'W.3. For the purposes of this Annex a day shall be the 24-hour period between 00:00 Hrs of a calendar day and 24:00 Hrs of the same calendar day.4. For the purpose of this Annex, the following definitions of fishing gears shall apply:(a) demersal trawls, seines or similar towed gears of mesh size equal to or greater than 100 mm except beam trawls;(b) beam trawls of mesh size equal to or greater than 80 mm;(c) static demersal nets including gill nets, trammel nets and tangle nets;(d) demersal longlines;(e) demersal trawls, seines or similar towed gears of mesh size between 70 mm and 99 mm except beam trawls;(f) demersal trawls, seines or similar towed gears of mesh size between 16 mm and 31 mm except beam trawls.5. Each Member State shall ensure that within each of the areas specified in paragraph 2 individual fishing vessels flying its flag or registered in the Community when carrying on board any of the fishing gears defined in paragraph 4 shall be absent from port for no more than the number of days specified in paragraph 6.6. (a)>TABLE>(b) Additional days to compensate for steaming time between home ports and fishing grounds and to compensate for adjustment to the newly installed effort management scheme may be allocated to the Member States by the Commission.(c) An additional number of days on which a vessel may be absent from port while carrying on board any of the gears defined in paragraph 4a may be provisionally allocated to Member States by the Commission on the basis of the achieved results or the expected results of decommissioning programmes in 2002 and 2003 for vessels affected by the provisions of this Annex.(d) Member States benefiting from the allocation under paragraph 6b shall report to the Commission before the end of March, May, July, September, and November respectively on the progress made in implementing their decommissioning programmes. On the basis of these reports, the Commission may amend the number of days defined in paragraph 6b.7. A vessel which is absent from port while carrying on board any of the fishing gears defined in paragraph 4 may not simultaneously carry on board any of the other fishing gears defined in paragraph 4.8. A vessel which has deployed any one of the defined gears within any one of the specified areas may not deploy the same gear in a diferrent area on more days than those specified in paragraph 6 for a month or for an alternative period determined under the conditions of paragraph 11 minus the total number of the days on which this gear has already been deployed in any of the othere specified areas in that month or alternative time period.9. During a month or during a two-month period determined under the conditions laid down in paragraph 11 a vessel may deploy only two of the gears defined in paragraph 4. These gears may be deployed only on different days and the total number of days available to such vessels may be no more than half the sum of the days allocated to each gear.10. (a) A Member State may permit any of its fishing vessels to transfer a maximum of 20 % of the days to which it is eligible from a month to the next month or from an alternative time period determined under the conditions of paragraph 11 to the next month or alternative time period.(b) A Member State may permit any of its fishing vessels to transfer days to which it is eligible for a given month or an alternative time period determined under the conditions of paragraph 11 to another of its vessels only when the vessel receiving days has an installed engine power equal to or less than that of the vessel contributing the days.11. A Member State may permit any of its vessels to aggregate days absence from port:(a) within any period of no more than two consecutive months; and(b) within any period of no more than four consecutive month when it has been decided that the vessels of that Member State will remain in port during any part of that period to avoid the capture of spawning fish.MONITORING, INSPECTION AND SURVEILLANCE12. The provisions of Title IIA of Regulation (EEC) No 2847/93 shall apply to vessels deploying the fishing gears defined in paragraph 4 and operating in the areas defined in paragraph 2.13. The master of a fishing vessel, or his representative, who wishes to land more than 1 tonne of cod in any Member State shall inform, at least four hours in advance of landing, the competent authorities of that Member State of:- the landing location,- the estimated time of arrival at that location,- the quantities of cod retained on board,- the quantities of cod to be landed.The competent authorities of a Member State in which a landing of more than 1 tonne of cod is to be made, may require that the discharge does not commence until authorised by those authorities.14. Whenever more than 2 tonnes of cod are to be landed from a fishing vessel, the master of the vessel shall ensure that such landings are made only at designated ports.15. Each Member State shall designate ports into which any landing of cod in excess of 2 tonnes shall take place.16. Each Member State shall transmit to the Commission within 15 days of the date of entry into force of this Regulation the list of designated ports and, within 30 days thereafter, associated inspection and surveillance procedures including the terms and conditions for recording and reporting the quantities of cod within each landing. The Commission shall transmit this information to all Member States.17. It shall be prohibited to retain on board a fishing vessel in any individual box or other container any quantity of cod mixed with any other species of marine organism.18. The masters of the fishing vessels shall provide the necessary assistance to inspectors of Member States to enable the quantities declared in the logbook and the catches of cod retained on board to be cross-checked for verification purposes.19. The competent authorities of a Member State may require that any quantity of cod caught in any of the areas specified in paragraph 2 and first landed in that Member State is weighed before being transported from the port of first landing.20. By way of derogation from the conditions laid down in Article 13 of Council Regulation (EEC) No 2847/93, all quantities of cod caught in any of the areas specified in paragraph 2 which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Council Regulation (EEC) No 2847/93 pertaining to the quantities of these species transported. The exemption provided for in Article 13(4)(b) of Council Regulation (EEC) No 2847/93 shall not apply.(1) North of a straight line drawn between 60 °00'N, 04 °03'W and 61 °00'N, 01 °43'W.(2) North of a straight line drawn between 60 °00'N, 04 °03'W and 61 °00'N, 01 °43'W.(3) North of a straight line drawn between 61 °00'N, 02 °00'E and 60 °30'N 03 °00'E.(4) North of a straight line drawn between 60 °00'N, 04 °03'W and 61 °00'N, 01 °43'W.(5) North of a straight line drawn between 60 °00'N, 04 °03'W and 61 °00'N, 01 °43'W.(6) East of a straight line drawn bwetween 59 °30'N, 03 °00'E and 59 °00'N, 03 °30'E.